UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 16, 2014 CIBOLAN GOLD CPORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-30230 (Commission File Number) 65-0488983 (IRS Employer Identification No.) 1155 West Fourth Street, Suite 210, Reno, NV 89503 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (775) 583-4636 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.01 Changes in Registrant’s Certifying Accountant. On July 16 2014, Ingenium Accounting Associates (“Ingenium”) resigned as the Company’s independent registered public accounting firm.On July 17, 2014, we engaged new auditors as our independent accountants to audit our financial statements.Our Board of Directors and our audit committee approved the change of accountants to Excelsis Accounting Group, Certified Public Accountants. In connection with the audits of the Company’s financial statements for the two most recent fiscal years ended April 30, 2012 and April 30, 2013 and subsequent interim periods through the date of change, there were no disagreements with Ingeniumon any matter of accounting principles or practices, financial statement disclosure, or auditing scope and procedures which, if not resolved to the satisfaction of Ingeniumwould have caused Ingenium to make reference to the matter in their report. The reports on the financial statements prepared by Ingeniumfor the past two fiscal years did not contain an adverse opinion or a disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles except that Ingenium expressed in their reports substantial doubt about our ability to continue as a going concern. We provided Ingenium. with a copy of this Current Report on Form 8-K prior to its filing with the SEC, and requested that they furnish us with a letter addressed to the SEC stating whether they agree with the statements made in this Current Report, and if not, stating the aspects with which they do not agree. A copy of the letter provided from Ingenium is filed as Exhibit 16.1 to this Current Report on Form 8-K. We have engaged the firm of Excelsis Accounting Group as of July18, 2014. During the last two fiscal years and subsequent interim periods preceding their engagement, Excelsis Accounting Group was not consulted on any matter relating to accounting principles to a specific transaction, either completed or proposed, or the type of audit opinion that might be rendered on our financial statements . Item 9.01 Financial Statements and Exhibits Letter from Ingenium Accounting Associates SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIBOLAN GOLD CORPORATION /s/ Daniel J. Forbush Daniel J. Forbush, CPA President and Chief Executive Officer Date: August 5, 2014 2
